Exhibit 10.2


CUSHMAN & WAKEFIELD PLC
2018 OMNIBUS MANAGEMENT SHARE AND CASH INCENTIVE PLAN


Form of Restricted Stock Unit Grant Agreement


THIS AGREEMENT, made as of this [Ÿ]th day of [Ÿ], 20___ (the “Agreement”), by
and between Cushman & Wakefield plc ( “C&W”), and [____] (the “Participant”).
WHEREAS, C&W has adopted the Cushman & Wakefield plc 2018 Omnibus Management
Share and Cash Incentive Plan (as such may be amended from time to time, the
“Plan”) to promote the interests of the Company and its shareholders by
providing certain employees, consultants or independent contractors of the
Company with incentives and rewards to encourage them to continue in the service
of the Company; and
WHEREAS, Section 7 of the Plan provides for the grant of Other Share-Based
Awards, including restricted stock units or “RSUs”.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:
1.Grant of RSUs. Pursuant to, and subject to, the terms and conditions set forth
herein and in the Plan, C&W hereby grants to the Participant the right to
receive _________ RSUs. Each RSU represents the right to receive one Ordinary
Share subject to Section 4 below.
2.    Grant Date. The “Grant Date” of the RSUs hereby granted is [Ÿ].
3.    Incorporation of the Plan. All terms, conditions and restrictions of the
Plan are incorporated herein and made part hereof as if stated herein. If there
is any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan shall govern. Unless otherwise indicated
herein, all capitalized terms used herein shall have the meanings given to such
terms in the Plan.
4.    Vesting and Settlement.
(a)    Generally. Subject to Sections 4(b) and (c), the RSUs will vest as
follows: [Ÿ].
(b)    Change in Control. [Subject to Section 8(e), in the event the
Participant’s Employment is terminated by the Company without Cause or by the
Participant for Good Reason (each as defined in Section 20) within the two year
period immediately following a Change in Control, the RSUs shall immediately
vest as of such termination to the extent not otherwise vested.] In the event
that in connection with a Change in Control the acquirer does not agree to
assume in writing, on substantially the same terms, the RSUs and the obligations
hereunder, the RSUs will vest as of immediately prior to such Change in Control
to the extent not otherwise vested, subject to the Participant’s continuing
Employment through such vesting date.





--------------------------------------------------------------------------------





(c)    Death and Disability. In the event the Participant’s employment is
terminated due to the Participant’s death or Disability, the RSUs shall
immediately vest as of such termination to the extent not otherwise vested.
(d)    Settlement. Subject to all the terms and conditions set forth in this
Agreement and the Plan, settlement of the vested RSUs shall be in Ordinary
Shares, and shall occur no later than sixty (60) days following the applicable
vesting date (such date, the “Settlement Date”).
5.    Rights as Shareholder. Upon and following the Settlement Date and the
entry of such settlement on the books of C&W or its transfer agents or
registrars, the Participant shall be the record owner of the Ordinary Shares and
shall be entitled to all of the rights of a shareholder of C&W, including the
right to vote such Ordinary Shares and receive all dividends or other
distributions thereafter paid with respect to such Ordinary Shares.
6.    Forfeiture. Subject to Sections 4(b) and 4(c) and 8(e), RSUs which have
not become vested as of the date the Participant’s Employment terminates and all
RSUs, whether or not vested, in the event the Participant’s Employment is
terminated by the Company for Cause, shall immediately be forfeited on such
date, and the Participant shall have no further rights with respect thereto.
7.    Restrictions. Subject to any exceptions set forth in this Agreement or the
Plan, until the Settlement Date, the RSUs or the rights represented thereby may
not be sold, assigned, transferred, pledged, hypothecated or otherwise disposed
of. No purported sale, assignment, transfer, pledge, hypothecation or other
disposal of the RSUs, or the rights represented thereby, whether voluntary or
involuntary, by operation of law or otherwise will vest in the assignee or
transferee any interest or right herein whatsoever, but immediately upon such
purported sale, assignment, transfer, pledge, hypothecation or other disposal,
the RSUs will be forfeited by the Participant and all of the Participant’s
rights to such RSUs shall immediately terminate without any payment or
consideration from the Company.
8.    Restrictive Covenants. Unless otherwise determined by the Committee in its
sole discretion, by accepting the RSUs, the Participant acknowledges that the
Participant is bound by the following restrictive covenants (the “Restrictive
Covenants”):
(a)    Except to the extent (1) expressly authorized in writing by the Company
or (2) required by law or any legal process, the Participant shall not at any
time during the Participant’s Employment with the Company or following the date
the Participant’s Employment terminates use, disseminate, disclose or divulge to
any person or to any firm, corporation, association or other business entity,
Confidential Information (as defined in Section 20) or proprietary Trade Secrets
(as defined in Section 20) of the Company or any of its Affiliates;
(b)    The Participant shall not at any time during the Participant’s Employment
with the Company or following the date the Participant’s Employment terminates
make any derogatory, disparaging or negative statements, orally, written or
otherwise, against the Company or any of its Affiliates or any of their
respective directors, officers and employees;


2    



--------------------------------------------------------------------------------





(c)    During the Non-Compete Period (as defined in Section 20), the Participant
shall not (i) become employed in any capacity by, or become an officer,
employee, director, agent, consultant, shareholder or partner of, or perform any
services for, or otherwise hold an interest (other than the ownership of less
than 5% of the stock or other equity interests of a publicly traded firm or
corporation) in, any Competitor (as defined in Section 20) of the Company or
(ii) directly or indirectly, on his or her own behalf or on behalf of any other
person or entity, including any Competitor of the Company or any of its
Affiliates, engage in any business transaction or relationship or perform any
services in any material way competitive with the Company with or for a client
or prospective client of the Company; and
(d)    During the Non-Solicit Period (as defined in Section 20), the Participant
shall not directly or indirectly, on his or her own behalf or on behalf of any
other person or entity, (i) solicit or hire, attempt to solicit or hire, or
assist any other person in soliciting or hiring any employee, agent or
contractor of the Company or any of its Affiliates or induce any employee, agent
or contractor of the Company or any of its Affiliates to terminate his or her or
her Employment or cease doing business with the Company or any of its Affiliates
for any reason whatsoever, or (ii) interfere with any business relationship
between the Company or any of its Affiliates and any client or prospective
client of the Company or any of its Affiliates or induce any client or
prospective client to discontinue any business relationship with the Company or
any of its Affiliates or to refrain from entering into a business relationship
or transaction with the Company or any of its Affiliates.
(e)    If at any time the Company reasonably believes that the Participant has
breached any of the Restrictive Covenants, the Company may suspend the vesting
or settlement of Participant’s RSUs pending a good faith determination by the
Company of whether any such Restrictive Covenant has been breached, it being
understood that such suspension shall not cause the settlement to be delayed
beyond the last date that settlement may occur pursuant to Section 4(d) hereof.
If the Company determines in good faith that the Participant has breached any
such Restrictive Covenants, the Participant shall immediately forfeit any
outstanding unvested or vested but unsettled RSUs and shall deliver to the
Company (or take all steps necessary to effectuate the delivery of), no later
than five (5) days following such determination, any Ordinary Shares issued upon
the settlement of the Participant’s RSUs if the vesting or settlement of such
RSUs occurred during such breach. The Participant shall also be required to pay
to the Company, in cash and no later than fifteen (15) days following such
determination, any proceeds resulting from the sale or other disposition
(including to the Company) of Ordinary Shares issued upon settlement of the
Participant’s RSUs if the sale or disposition was effected at any time during
such breach.
(f)    The Restrictive Covenants shall apply to the Participant to the maximum
extent permitted in the applicable jurisdiction. Should a court of competent
jurisdiction determine that the scope of any provision of this Section 8 is too
broad to be enforced as written, the Participant hereby authorizes the court or
other legal body to reform the provision to such narrower scope as it determines
to be reasonable and enforceable and the parties intend that the affected
provision be enforced as so amended.


3    



--------------------------------------------------------------------------------





9.    Taxes.
(a)    Liability for Tax-Related Items. Except to the extent prohibited by law,
the Participant acknowledges that the Participant is ultimately liable and
responsible for any and all income taxes (including federal, state, local and
other income taxes), social insurance, payroll taxes and other tax-related
withholding (the “Tax-Related Items”) arising in connection with the RSUs,
regardless of any action the Company takes with respect to such Tax-Related
Items. The Participant further acknowledges that the Company (i) does not make
any representation or undertaking regarding the treatment of any Tax-Related
Item in connection with any aspect of the RSUs, including the grant and vesting
of the RSUs, or the subsequent sale of Ordinary Shares and (ii) does not commit,
and is under no obligation, to structure the terms of the RSUs or any aspect of
the RSUs to reduce or eliminate the Participant’s liability for Tax-Related
Items or achieve any particular tax result.
(b)    Payment of Withholding Taxes. Notwithstanding any contrary provision of
this Agreement, no Ordinary Shares shall be issued unless and until satisfactory
arrangements (as determined by the Committee) have been made by the Participant
with respect to the payment of any taxes which the Company determines must be
withheld with respect to such Ordinary Shares.
10.    Modification; Entire Agreement; Waiver. No change, modification or waiver
of any provision of this Agreement which reduces the Participant’s rights
hereunder will be valid unless the same is agreed to in writing by the parties
hereto. This Agreement, together with the Plan, represent the entire agreement
between the parties with respect to the RSUs. The failure of the Company to
enforce at any time any provision of this Agreement will in no way be construed
to be a waiver of such provision or of any other provision hereof.
11.    Policy Against Insider Trading; Clawback Policy. By accepting the RSUs,
the Participant acknowledges that the Participant is bound by and shall comply
with all the terms and conditions of the Company’s insider trading policy as may
be in effect from time to time and that this award is subject to forfeiture
under any clawback policy of the Company as may be in effect from time to time.
12.    Data Privacy Consent. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other RSU
grant materials by the Company for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan. The
Participant understands that the Company may hold certain personal information
about the Participant, including, but not limited to, the Participant’s name,
home address and telephone number, work location and phone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, hire date, any Ordinary Shares or directorships held in
the Company or any of its Affiliates, details of all awards or any other
entitlement to shares awarded, cancelled, exercised, vested, unvested or
outstanding in the Participant’s favor, for the purpose of implementing,
administering and managing the Plan (“Personal Data”). The Participant
understands that Personal Data may be transferred to any third parties assisting
in the implementation, administration and management


4    



--------------------------------------------------------------------------------





of the Plan, now or in the future, that these recipients may be located in the
Participant’s country or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than the Participant’s country. The
Participant authorizes the recipients to receive, possess, use, retain and
transfer the Personal Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that Personal Data will be held only as long
as is necessary or appropriate to implement, administer and manage the
Participant’s participation in the Plan. Further, the Participant understands
that the Participant is providing the consents herein on a purely voluntary
basis.
13.    Successors and Assigns. The Company may assign any of its rights under
this Agreement without the consent of the Participant. This Agreement will be
binding upon and inure to the benefit of the successors and assigns of the
Company. Subject to the restrictions on transfer set forth herein, this
Agreement will be binding upon the Participant and the Participant’s
beneficiary, if applicable.
14.     Captions. Captions provided herein are for convenience only and shall
not affect the scope, meaning, intent or interpretation of the provisions of
this Agreement.
15.     Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.
16.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
17.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
the provisions governing conflict of laws.
18.    Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the RSUs subject to all of the terms and
conditions of the Plan and this Agreement. The Participant hereby acknowledges
that all decisions, determinations and interpretations of the Board, or a
Committee thereof, in respect of the Plan, this Agreement and the RSUs shall be
final and conclusive. The Participant acknowledges that there may be adverse tax
consequences upon disposition of the underlying shares and that the Participant
should consult a tax advisor prior to such disposition.
19.    Section 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption thereunder and shall be construed and interpreted in a
manner that is


5    



--------------------------------------------------------------------------------





consistent with the requirements for avoiding additional taxes or penalties
under Section 409A of the Code. Notwithstanding the foregoing, the Company makes
no representations that the payment and benefits provided under this Agreement
comply with Section 409A of the Code and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Participant on account of non-compliance with Section
409A of the Code.
20.    Definitions. For purposes of this Agreement, the following terms shall
have the meanings set forth below:
(a)    “Cause” shall mean, unless otherwise defined in an effective employment
agreement with the Participant as of the date of termination, in which case such
definition shall govern: (a) the Participant’s dishonesty, fraud, or
misrepresentation to the Company or any third party; (b) violation of (or
refusal to comply with) the terms of the Participant’s offer letter or service
agreement with the Company, the agreements governing the Participant’s equity
awards (if any), including this Agreement, any material instructions from
management, or the policies, rules or regulations of the Company applicable to
the Participant, as may be amended from time to time; or (c) any indictment of,
or plea of guilty or no contest by, the Participant to a felony or any crime
involving moral turpitude.
(b)     “Commercial Real Estate Services” shall mean those services of the type
provided by the Company, including but not limited to the leasing, sales,
development, property management, facilities management, consulting, mortgage
origination and servicing, valuation and appraisal services, real estate related
structured finance and debt and investment management delivered to occupiers,
owners, lenders and investors in office, retail, industrial, multi-family and
other commercial real estate assets.
(c)     “Competitor” shall mean any person or entity who derives or reasonably
expects (based upon a preponderance of facts and circumstances) to derive more
than 20% of its revenue from one or more Commercial Real Estate Services.
(d)     “Confidential Information” shall mean all information regarding the
Company or any of its Affiliates, any Company activity or the activity of any of
its Affiliates, Company business or the business of any of its Affiliates, or
Company customers or the customers of any of its Affiliates that is not
generally known to persons not employed or retained (as employees or as
independent contractors or agents) by the Company or any of its Affiliates, that
is not generally disclosed by Company practice or authority to persons not
employed by the Company or any of its Affiliates that does not rise to the level
of a Trade Secret and that is the subject of reasonable efforts to keep it
confidential, and shall include, to the extent such information is not a Trade
Secret and to the extent material, but not be limited to product code, product
concepts, production techniques, technical information regarding the Company’s
or any of its Affiliates’ products or services, production processes and
product/service development, operations techniques, product/service formulas,
information concerning Company or any of its Affiliates’ techniques for use and
integration of its website and other products/services, current and future
development and expansion or contraction plans of the Company or any of its
Affiliates, sale/acquisition plans and contacts, marketing plans and contacts,
information concerning the legal


6    



--------------------------------------------------------------------------------





affairs of the Company or any of its Affiliates and certain information
concerning the strategy, tactics and financial affairs of the Company or any of
its Affiliates; provided that Confidential Information shall not include
information that has become generally available to the public, other than
through a breach by such Participant; and provided, further, that this
definition shall not limit any definition of “confidential information” or any
equivalent term under the Uniform Trade Secrets Act or any other state, local or
federal law. Notwithstanding anything herein or in any other agreement with or
policy (including without limitation any code of conduct or employee manual) of
the Company, nothing herein or therein is intended to or shall: (i) prohibit the
Participant from making reports of possible violations of federal law or
regulation (even if the Participant participated in such violations) to, and
cooperating with, any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Exchange Act or
Section 806 of the Sarbanes-Oxley Act of 2002 or of any other whistleblower
protection provisions of state or federal law or regulation; (ii) require
notification to or prior approval by the Company of any such reporting or
cooperation; or (iii) result in a waiver or other limitation of the
Participant’s rights and remedies as a whistleblower, including to a monetary
award. Notwithstanding the foregoing, the Participant is not authorized (and the
above should not be read as permitting the Participant) to disclose
communications with counsel that were made for the purpose of receiving legal
advice or that contain legal advice or that are protected by the attorney work
product or similar privilege. Furthermore, the Participant will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of Trade Secrets that is made (1) in confidence to a federal, state
or local government official, either directly or indirectly, or to an attorney,
in each case, solely for the purpose of reporting or investigating a suspected
violation of law or (2) in a complaint or other document filed in a lawsuit or
proceeding, if such filings are made under seal.
(e)     “Disability” when used in connection with the termination of a
Participant’s Employment shall mean (i) the inability of the Participant to
engage in any substantial gainful activity or (ii) the receipt by the
Participant of income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of the Company,
in each case by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months.
(f)     [“Good Reason” shall mean, unless otherwise defined in the Participant’s
effective employment agreement with the Company, in which case such definition
will apply, without Participant’s consent: (i) any material diminution in the
Participant’s authority or responsibilities, other than a change in the
Participant’s duties and responsibilities that results from becoming part of a
larger organization following a Change in Control, (ii) any material reduction
in the Participant’s base salary, other than across the board reductions to the
base salary of similarly situated employees of the Company or its subsidiaries,
or (iii) a requirement by the Company that the Participant relocate more than
fifty (50) miles from their primary place of Employment as of the Grant Date;
provided, that Good Reason shall not occur unless the Participant shall have
(i) given a detailed written notice to the Company of any circumstances believed
by the Participant to constitute Good Reason within sixty (60) days of the
occurrence of such circumstances, (ii) the Company shall have failed to cure
such circumstances within thirty


7    



--------------------------------------------------------------------------------





(30) days following receipt of such notice and (iii) the Participant’s
Employment terminates following the end of such sixty (60) day cure period. If
the Company so effects a cure, the notice of Good Reason shall be deemed
rescinded and of no force or effect.]
(g)     “Non-Compete Period” shall mean the period commencing on the Grant Date
and ending on the 12 month anniversary of the date the Participant’s Employment
terminates.
(h)     “Non-Solicit Period” shall mean the period commencing on the Grant Date
and ending on the 12 month anniversary of the date the Participant’s Employment
terminates.
(i)     “Trade Secrets” shall mean all secret, proprietary or confidential
information regarding the Company and any of its Affiliates (which shall mean
and include all of the Company’s joint ventures connected by ownership to the
Company at any time) or any Company activity that fits within the definition of
“trade secrets” under the Uniform Trade Secrets Act or other applicable law, and
shall include, but not be limited to, all source codes and object codes for the
Company’s software and all website design information to the extent that such
information fits within the Uniform Trade Secrets Act; provided that Trade
Secrets shall not include information that has become generally available to the
public, other than through a breach by such Participant; and provided, further,
that this definition shall not limit any definition of “trade secrets” or any
equivalent term under the Uniform Trade Secrets Act or any other state, local or
federal law.
*    *    *    *    *


8    



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on the Participant’s own behalf, thereby representing that the
Participant has carefully read and understands this Agreement and the Plan as of
the day and year first written above.
CUSHMAN & WAKEFIELD PLC


___________________________
By:
Title:
Acknowledged and Accepted:


___________________________
PARTICIPANT:             




9    

